Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of May 6, 2013 (the  Amendment ) is entered into among Aegion Corporation (as successor to Insituform Technologies, LLC, f/k/a Insituform Technologies, Inc.), a Delaware corporation (the  Borrower ), the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent. All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent entered into that certain Credit Agreement dated as of August 31, 2011 (as amended and modified from time to time, the  Credit Agreement ); WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement as set forth below; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
